Phillips:
The Commissioner determined a deficiency of $20,-825.71 in income and profits tax for the fiscal year ended March 31, 1921. The petitioner in this proceeding seeks a redetermination of such deficiency alleging that the Commissioner erred in refusing to allow the deduction of $50,325.45 expended by the taxpayer for repairs.
FINDINGS OF FACT.
The petitioner is a South Carolina corporation with its principal office in the City of Charleston. During the fiscal year ended March 31, 1921, and for several years prior thereto the petitioner operated a wharf for coaling ships and was engaged in the local retail coal business.
For several years prior to the fiscal year beginning April 1, 1920,' very few repairs were made to the petitioner’s wharf and in those which were made uncreosoted timber was used, because of the inability of the petitioner to secure creosoted timbers due to war conditions. During such years the wharf was also subject to unusual wear and tear caused by excessive use during the war period. Early in 1920 the petitioner undertook to place its wharf in efficient and safe operating condition and to make certain changes in the structures erected thereon. During the fiscal year ended March 31, 1921, it expended $50,325.45 for repairs to such wharf, exclusive of expenditures made for alterations and additions in the structures erected thereon. It deducted the amount so expended ás an ordinary and necessary expense of business in computing its net income subject to tax. The Commissioner refused to allow such deduction.
Decision will be entered for the '¡petitioner, under Bule 50.